DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 05/18/2021, in which claims 14-15, 18-19 were amended, claims 1-5, 8-9, 11-13 were withdrawn, claims 6-7, 10 were cancelled, claims 21-24 were added, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings only shows the orthographic projection of the source electrode [310] or drain electrode [320] on the plane where the light shielding portion [500] is located does not overlap and does not connect the light shielding portion [500]. Therefore, the “an orthographic projection of the source electrode on a plane where the light shielding portion is located connects with the light shielding portion, and an orthographic projection of the drain electrode on the plane where the light shielding portion is located connects with the light shielding portion” of claims 14 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the orthographic projection of the source electrode on the plane where the light shielding portion is located does not overlap but connects the light shielding portion, and the orthographic projection of the drain electrode on the plane where the light shielding portion is located does not overlap but connects the light shielding portion as described in paragraph [0034] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide a written description of the invention, discovery and the manner/process of making and using in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). Correction of the following is required: Paragraph [0034] of the pending application states “the orthographic projection of the source electrode on the plane where the light shielding portion is located does not overlap (for example, does not overlap but connects) the light shielding portion, and the orthographic projection of the drain electrode on the plane where the light shielding portion is located does not overlap (for example, does not overlap but connects) the light shielding portion” but does not provide enough detail description of how to connects the orthographic projection of the source electrode/drain electrode to the light shielding portion when the orthographic projections do not overlap with the light shielding portion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 14 and 21, claims 14 and 21 recite the limitation “an orthographic projection of the source electrode on a plane where the light shielding portion is located connects with the light shielding portion and an orthographic projection of the drain electrode on the plane where the light shielding portion is located connects with the light shielding portion.” However, drawings do not show the claimed feature. The drawings only show the orthographic projection of the source electrode [310] or drain electrode [320] on the plane where the light shielding portion [500] is does not overlap and does not connect the light shielding portion [500]. Paragraph [0034] of the pending application states “the orthographic projection of the source electrode on the plane where the light shielding portion is located does not overlap (for example, does not overlap but connects) the light shielding portion, and the orthographic projection of the drain electrode on the plane where the light shielding portion is located does not overlap (for example, does not overlap but connects) the light shielding portion” but does not provide enough detail description of how to connects the orthographic projection of the source electrode/drain electrode to the light shielding portion when the orthographic projections do not overlap with the light shielding portion. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention in which “an orthographic projection of the source electrode on a plane where the light shielding portion is located connects with the light shielding portion.”  Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 14 and 21 and all claims depending therefrom where not in possession of Applicant at the time of filing.
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). Thus Applicant has not shown possession of the claimed invention at the time of the invention.


Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 21, claims 14 and 21 recite the limitation “an orthographic projection of the source electrode on a plane where the light shielding portion is located connects with the light shielding portion and an orthographic projection of the drain electrode on the plane where the light shielding portion is located does not overlap and does not connect the light shielding portion [500]. Nowhere in the specification, even paragraph [0034] of the pending application provide enough detail description of how to connects the orthographic projection of the source electrode/drain electrode to the light shielding portion when the orthographic projections do not overlap with the light shielding portions. Therefore, it is unclear how to form a device in which “an orthographic projection of the source electrode on a plane where the light shielding portion is located (does not overlap but) connects with the light shielding portion and an orthographic projection of the drain electrode on the plane where the light shielding portion is located (does not overlap but) connects with the light shielding portion.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant’s arguments with respect to claims 14-24 have been considered but are moot because the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claim stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822